Citation Nr: 0911813	
Decision Date: 03/30/09    Archive Date: 04/08/09

DOCKET NO.  06-34 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for degenerative joint 
disease, left knee.


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 until April 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2005 rating decision of the 
Baltimore, Maryland Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, in part, denied the Veteran's 
claim for service connection for left knee degenerative joint 
disease.

This claim was previously before the Board and remanded for 
additional development in September 2008.


FINDINGS OF FACT

Current left knee degenerative joint disease is the result if 
injury in active military service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
degenerative joint disease, left knee, have been met.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
veteran in substantiating his claim. 

Service Connection

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Shedden v. Principi, 381 
F.3d 1163 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 
498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) 
(table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 
C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza elements is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post- service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-
service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).  

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see also 
Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony is 
competent, however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494- 
95 (lay person may provide eyewitness account of medical 
symptoms).

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2008).  Certain chronic 
diseases, such as arthritis, may be presumed to have been 
incurred or aggravated during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).  


Factual Background & Analysis

The record contains current X-ray evidence of degenerative 
joint disease in the left knee.  Thus, a current disability 
has been established.  

The Veteran has not alleged a specific injury in service, but 
reports that his left knee gave out while running up a hill 
in basic training.  He also denies that a chronic left knee 
disorder was diagnosed in service.  He has reported that 
whenever he complained of left knee pain in service, he was 
only given pain medication because physicians could not find 
a chronic disorder on examination.  

Unfortunately, the Veteran's service treatment records have 
been lost.  Destruction of service medical records does not 
create a heightened benefit of the doubt, but does create a 
heightened duty on the part of VA to consider the 
applicability of the benefit of the doubt, to assist the 
claimant in developing the claim, and to explain its 
decision.  Cromer v. Nicholson, 19 Vet App 215 (2005); Russo 
v. Brown, 9 Vet. App. 46, 51 (1996).  

The Veteran is competent to report in-service knee symptoms, 
such as chronic pain, as this is readily capable of lay 
observation.  See Falzone v. Brown, 8 Vet. App. 398, 405 
(1995).  The Board accepts his statements to this effect as 
credible.  

The Veteran has further indicated that his knee pain 
continued to worsen after discharge from service.  He reports 
that he sought private medical treatment from Dr. D. J. in 
August 1984 and was informed that his knee problem was 
related to military service.  The Veteran also reports that 
some years later, in 1996, he sought additional treatment 
from Dr. C. U. because the knee pain had persisted.  

The Veteran's statements in this regard can be interpreted as 
reporting a continuity of left knee symptomatology since 
service, and may potentially provide a basis for allowing the 
claim.  

The treatment records from Dr. C. U. show the Veteran 
complained of left knee pain of one week's duration in April 
1996.  He also reported a history of left knee pain "several 
times many years ago," with no noted injury.  It was noted 
that he was currently on his feet nine to ten hours per day.  
Degenerative joint disease was diagnosed in May 1996.  Thus, 
a chronic left knee condition was first diagnosed 27 years 
after the Veteran's discharge from service.  Symptoms, not 
treatment, however, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  

Although some details seem to have varied, the gist of the 
Veteran's current reports of a continuity of symptoms are in 
accord with the history reported when seen in 1996.  Hence 
his report of a continuity of symptomatology is credible.

Following the Board's remand, the Veteran was afforded a VA 
examination.  The examiner essentially concluded that the 
current disability could not be attributed to an event in 
service.  This opinion, however, is of little, if any, 
probative value because it failed to take into account the 
Veteran's reports and relied entirely on the absence of 
confirmatory service treatment records.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (holding that it 
was error to require confirmatory medical evidence for a 
grant of service connection); Dalton v. Nicholson, 21 Vet App 
23 (2007) (holding that an examination was inadequate where 
the examiner did not address the Veteran's reports of in-
service injury and relied entirely on the absence of service 
treatment records). 

The VA opinion could be seen as supportive of a link between 
the current disability and service.  In this regard, the 
examiner implied that if service treatment records supported 
the Veteran's reports, it would be possible to find such a 
link.  In any event, the Veteran's reports of a continuity of 
symptomatology are sufficient to establish a nexus between 
the current disability and service.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

In short, the evidence does not rebut the Veteran's reports 
of in-service injury and continuity of symptoms.  The claimed 
disability is one that is susceptible to lay observation and 
there is competent evidence of the current disability.  
Accordingly, the criteria for the grant of service connection 
for degenerative joint disease, left knee have been met and 
the claim is granted.


ORDER

Service connection for degenerative joint disease, left knee 
is granted.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


